'
                                                              go ,083-ot
                          Clarence Leroy Dighton
                               TDCJ #1367261
                              Huntsville Unit
                                815 12th St.
                          Huntsville, Texas 77348

April 28,2015
The Office of the Clerk
Texas Court of Criminal appeals
P.O. Box 12308
Austin, Texas'787ll

Re: Evidentiary Hearing in writ No.WR-80,083-01


To the Clerk:

On 8/16/2013 relief was "denied without written order the application

for writ of habeas corpus on the findings of the trial court WITHOUT

A   HEARING~"   as stated on the "white   card,~   in the above styled and

numbered writ.     However~   I had a live evidentiary heari?g with several

witnesses. The Texas State Law Library has stated;that.n~ transcripts

exist of an evidentiary hearing in the above styled and numbered cause.

Please confirm that there.is no record of the evidentiary hearing in

the habeas record sent to this Court from the trial/habeas court, and

the Court of Criminal Appeals did not consider the evidentiary hearing

transcripts when denying relief "without a hearing."



Your cooperation in this matter is greatly appreciated.


                                              ~~-fr~·
                                              Clarence   Lero~~on
                                                   )3G-726/


                 Abel Acosta, Clerk




CC7/Fi1@('